461 F.2d 764
UNITED STATES of America ex rel. Clifton BRANDON, Appellant,v.The STATE OF NEW JERSEY.
No. 71-1841.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) May 23, 1972.Decided June 12, 1972.

Larry I. Palmer, Camden, N. J., for appellant.
John A. Brogan, Deputy Atty. Gen., Department of Law & Public Safety, Division of Criminal Justice, Appellate Section, East Orange, N. J., George F. Kugler, Jr., Atty. Gen. of New Jersey, Trenton, N. J., for plaintiff-appellee.
Before STALEY, ALDISERT, and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Appellant was tried and convicted in the criminal courts of Somerset County, New Jersey, for his role in the armed robbery of a liquor store.  After having exhausted his state remedies, he filed a petition for a writ of habeas corpus in the District Court for the District of New Jersey which was denied.  We affirm.


2
Relying on this Court's decision in United States v. Zeiler, 427 F.2d 1305 (3d Cir. 1970), appellant contends that the absence of counsel at a pretrial photographic display was violative of his constitutional rights.  This argument, however, is precluded by our recent decision in United States ex rel. Reed v. Anderson, 461 F.2d 739 (3d Cir., 1972).  Appellant also argues that the pretrial identification procedures were violative of the due process standards enumerated by the Supreme Court in Simmons v. United States, 390 U.S. 377, 88 S. Ct. 967, 19 L. Ed. 2d 1247 (1968).  However, our examination of the record reveals that the identification procedure at issue complied with the Simmons standard.


3
The order of the District Court will be affirmed.